                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                  3:94-CR-126-MOC-8


UNITED STATES OF AMERICA                               )
                                                       )
      v.                                               )       ORDER TO SEAL DOCUMENT
                                                       )
ANDRE WILLIS                                           )
                                                       )


           UPON MOTION of the United States of America, by and through R. Andrew Murray,

 United States Attorney for the Western District of North Carolina, for an order directing that the

 document filed by the government as Document 543 be sealed to protect the confidential nature

 of its contents until further order of this Court,

           IT IS HEREBY ORDERED that the document filed in the above-captioned matter as

 Document 543 be sealed until further order of this court.

           The Clerk is directed to certify copies of this Order to the United States Attorney's

 Office.

           This the 9th day of October, 2020.


                                                Signed: October 15, 2020




            Case 3:94-cr-00126-MOC Document 548 Filed 10/15/20 Page 1 of 1
